DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground(s) of rejection.

Election/Restrictions
Claims 4-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPS6114022 (A) in view of Martin (US 2007/0221365 A1), or, in the alternative, unpatentable over JPS6114022 (A) in view of JPS57142723, and further in view of Martin (US 2007/0221365 A1).
As to claim 1 and with reference to the annotated figure below, JPS6114022 (A) discloses a round metal pipe including a bend portion, wherein, on an axial direction cross-section of the bend portion, an outer half portion of a peripheral wall portion of the bend portion has an outwardly projecting, non-circular arc shape in which a central portion in an orthogonal direction to a bend radius direction of the bend portion forms an outermost peripheral portion, and a distance from respective intermediate portions between the outermost peripheral portion and a pair of proximal end portions of the outer half portion to a pipe center is shorter than a distance from the outermost peripheral portion to the pipe center; on the axial direction cross-section of the bend portion, an inner half portion of the peripheral wall portion of the bend portion has either a semicircular arc shape or a shape that is closer to a semicircular arc shape than the outer half portion; and the distance from the outermost peripheral portion to the pipe center of the bend portion is shorter than 1/2 of an original unbent outer diameter of the round metal pipe.

    PNG
    media_image1.png
    489
    750
    media_image1.png
    Greyscale

JPS6114022 fails to teach that the round metal pipe is made of stainless steel, the inner half portion includes a plurality of projecting portions, in which the inner half portion is partially projected in a wrinkled shape, formed at intervals in a circumferential direction.
However, Martin discloses that it is well-known albeit difficult, to use stainless steel as the material for heat exchanger tubes, and that using stainless steel results in the wrinkling of the inner radius of the bend of the tube (see paragraphs [0003]-[0011] and Figs. 1-6), as claimed in Applicant’s claim 1.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify JPS6114022 to use stainless steel, which would result in wrinkling of the inner radius of the bend in JPS6114022, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Stainless steel is well-known for its corrosion resistance, high/low temperature resistance, strength and aesthetic appeal, among others.

	Alternatively:
As to claim 1 and with reference to the annotated figures below, JPS6114022 (A) discloses a round metal pipe including a bend portion, wherein, on an axial direction cross-section of the bend portion, an outer half portion of a peripheral wall portion of the bend portion has an outwardly projecting, non-circular arc shape in which a central portion in an orthogonal direction to a bend radius direction of the bend portion forms an outermost peripheral portion, and a distance from respective intermediate portions between the outermost peripheral portion and a pair of proximal end portions of the outer half portion to a pipe center is shorter than a distance from the outermost peripheral portion to the pipe center; on the axial direction cross-section of the bend portion, an inner half portion of the peripheral wall portion of the bend portion has either a semicircular arc shape or a shape that is closer to a semicircular arc shape than the outer half portion.

    PNG
    media_image1.png
    489
    750
    media_image1.png
    Greyscale

JPS6114022 fails to teach that the round metal pipe is made of stainless steel, the inner half portion includes a plurality of projecting portions, in which the inner half portion is partially projected in a wrinkled shape, formed at intervals in a circumferential direction.
However, Martin discloses that it is well-known albeit difficult, to use stainless steel as the material for heat exchanger tubes, and that using stainless steel results in the wrinkling of the inner radius of the bend of the tube (see paragraphs [0003]-[0011] and Figs. 1-6), as claimed in Applicant’s claim 1.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify JPS6114022 to use stainless steel, which would result in wrinkling of the inner radius of the bend in JPS6114022, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Stainless steel is well-known for its corrosion resistance, high/low temperature resistance, strength and aesthetic appeal, among others.

JPS6114022 fails to teach that the distance from the outermost peripheral portion to the pipe center of the bend portion is shorter than 1/2 of an original unbent outer diameter of the round metal pipe.
However, JPS57142723 teaches a pipe bender having a molder (Fig. 11) that molds the outside half of a round pipe such that the distance from the outermost peripheral portion to the pipe center of the bend portion is shorter than 1/2 of an original unbent outer diameter of the round metal pipe (see Figs. 14 and 15).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify JPS6114022 such that the distance from the outermost peripheral portion to the pipe center of the bend portion is shorter than 1/2 of an original unbent outer diameter of the round metal pipe, as taught by JPS57142723, in order to:   
to yield the predictable results of ensuring sufficient strength and/or flexibility, and/or aiding in the machining of the structure; have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

As to claim 3, JPS6114022/Martin et al or, alternatively, JPS6114022/ JPS57142723/Martin et al, discloses the round metal pipe according to claim 1, wherein, on the axial direction cross-section of the bend portion, the outermost peripheral portion and the intermediate portions of the outer half portion are respectively formed in either an outwardly projecting curved shape or a straight shape such that no inwardly depressed parts are provided on the outer half portion.  Refer to Fig. 5 of JPS6114022 and the annotated figure above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679